1    SHELLIE LOTT, SBN: 246202
     Cerney Kreuze & Lott, LLP
2    42 N. Sutter Street, Suite 400
3    Stockton, California 95202
     Telephone: (209) 948-9384
4    Facsimile: (209) 948-0706
5    Attorney for Plaintiff
6
7
                                  UNITED STATES DISTRICT COURT
8
9                                EASTERN DISTRICT OF CALIFORNIA

10                                     SACRAMENTO BRANCH
11
12
     WALTER LEE CHANEY,                                Case No.: 1:18-cv-00171-SKO
13
                    Plaintiff,
14
     vs.                                               ORDER EXTENDING PLAINTIFF’S
15                                                     TIME TO FILE OPENING BRIEF
16   NANCY A. BERRYHILL,
     Acting Commissioner of Social Security,           (Doc. 15)
17
18                  Defendant
19
20          Pursuant to the Court’s Scheduling Order, Plaintiff’s opening brief was due to be filed no
21   later November 1, 2018. (Doc. 5.) The parties filed a “Stipulation Extending Plaintiff’s Time to
22   File a Motion for Summary Judgment/Remand” on November 16, 2018—over two weeks after
23   Plaintiff’s opening brief deadline expired. (Doc. 15.)
24          The Court may extend time to act after the deadline has expired because of “excusable
25   neglect.” Fed. R. Civ. P. 6(b)(1)(B). Here, although the Stipulation demonstrates good cause to
26   support the request for extension of time (see Fed. R. Civ. P. 16(b)(4)), no such excusable neglect
27   has been articulated—much less shown—to justify the untimeliness of the request. This is not the
28   first time the Court has made this observation with respect to Plaintiff’s counsel’s requests, (see
1
     Doc. 13), and Plaintiff’s counsel is admonished that the Court dedicates substantial resources to
2
     moving cases forward efficiently and expects the parties to do the same.
3
              Notwithstanding this deficiency, given the absence of bad faith or prejudice to Defendant
4
     (as evidenced by her agreement to the extension of time after the deadline) and in view of the
5    liberal construction of Fed. R. Civ. 6(b)(1) to effectuate the general purpose of seeing that cases
6    are tried on the merits, see Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1258–59 (9th Cir.
7    2010), the Court GRANTS the parties’ stipulated request. The parties and their counsel,
8    particularly Plaintiff’s counsel, are cautioned that future post hoc requests for extensions of
9    time will be viewed with disfavor.
10            IT IS HEREBY ORDERED that Plaintiff shall have an extension of time, up to and
11   including December 4, 2018, by which to file his opening brief. All other deadlines set forth in
12   the Scheduling Order (Doc. 5) are modified accordingly.
13
14   IT IS SO ORDERED.

15   Dated:     November 19, 2018                                /s/   Sheila K. Oberto             .
16                                                     UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
